IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44216

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 416
                                               )
       Plaintiff-Respondent,                   )   Filed: March 27, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ZACKERY DOUGLAS ADAMS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and sentences of a unified term of fourteen years, with a
       minimum period of confinement of eight years, for grand theft and a consecutive
       indeterminate term of five years for unlawful possession of a firearm, affirmed;
       judgment of restitution, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Zackery Douglas Adams pled guilty to grand theft (I.C. § 18-2403(1), 18-2407(1)(b), and
18-2409) and unlawful possession of a firearm (I.C. § 18-3316). In exchange for his guilty pleas,
additional charges were dismissed including an allegation that he was a persistent violator. The
district court sentenced Adams to a unified term of fourteen years, with a minimum period of
confinement of eight years, and a consecutive indeterminate term of five years for unlawful



                                               1
possession of a firearm. The district court entered a judgment ordering Adams to pay restitution
in the amount of $267. Adams appeals.
        Adams argues that his sentences are excessive. Sentencing is a matter for the trial court’s
discretion. Both our standard of review and the factors to be considered in evaluating the
reasonableness of the sentence are well established and need not be repeated here. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568,
650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the
defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
Applying these standards, and having reviewed the record in this case, we cannot say that the
district court abused its discretion.
        Adams also argues that the district court failed to adequately consider Adams’ ability to
pay when ordering restitution in the amount of $267. Idaho Code Section 19-5304(2) authorizes
a sentencing court to order a defendant to pay restitution for economic loss to the victim of a
crime. The decision of whether to order restitution, and in what amount, is within the discretion
of a trial court, guided by consideration of the factors set forth in I.C. § 19-5304(7) and by the
policy favoring full compensation to crime victims who suffer economic loss.                State v.
Richmond, 137 Idaho 35, 37, 43 P.3d 794, 796 (Ct. App. 2002); State v. Bybee, 115 Idaho 541,
543, 768 P.2d 804, 806 (Ct. App. 1989). When a trial court’s discretionary decision is reviewed
on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the lower
court correctly perceived the issue as one of discretion, acted within the boundaries of such
discretion and consistently with any legal standards applicable to the specific choices before it,
and reached its decision by an exercise of reason. State v. Hedger, 115 Idaho 598, 600, 768 P.2d
1331, 1333 (1989). We will not overturn an order of restitution unless an abuse of discretion is
shown. Richmond, 137 Idaho at 37, 43 P.3d at 796. Idaho Code Section 19-5304(7) provides
that an inability to pay is not, in and of itself, a reason not to order restitution. Thus, Adams has
failed to show that the district court erred.
        Therefore, Adams’ judgment of conviction and sentences and the judgment of restitution
are affirmed.




                                                 2